Case 6:19-cv-00229-MJJ-PJH Document 74 Filed 03/26/21 Page 1 of 6 PageID #: 986




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 REGIS SOUTHERN                               CIVIL ACTION NO. 6:19-cv-00229

 VERSUS                                       JUDGE JUNEAU

 EATON OIL TOOLS, INC.,                       MAGISTRATE JUDGE HANNA
 ET AL.

                            MEMORANDUM RULING

       Currently pending is defendant Diverse Safety & Scaffolding, LLC’s motion

 for leave to depose the plaintiff. (Rec. Doc. 66). Defendant Scottsdale Insurance

 Company joined in the motion.         (Rec. Doc. 69).     The motion is opposed.

 Considering the evidence, the law, and the arguments of the parties, and for the

 reasons fully explained below, the motion will be granted, allowing the plaintiff to

 be deposed again, but certain limitations will be imposed on any additional

 deposition taken.

                                    Background

       The plaintiff, Regis Southern, claims that he was injured while working

 offshore. He alleged that he was employed by Hudson Services, Inc. as an offshore

 operator on a Fieldwood platform at South Pass 75 and that Fieldwood contracted

 with Eaton Oil Tools, Inc. to provide fishing tool services. Mr. Southern claims that

 he hurt his right shoulder in March 2018 when he attempted to lift the slips out of

 the hole during a fishing tool operation “that was supposed to be performed with
Case 6:19-cv-00229-MJJ-PJH Document 74 Filed 03/26/21 Page 2 of 6 PageID #: 987




 more personnel and/or lighter equipment.” (Rec. Doc. 1 at 3). In his original

 complaint, he sued Fieldwood and Eaton. In his first amended and supplemental

 complaint, he added claims against Diverse Safety & Scaffolding, LLC, and

 Scottsdale Insurance Company. (Rec. Doc. 38).

        According to the parties’ briefing, the plaintiff was deposed twice before he

 sued Diverse and Scottsdale. He was deposed in September 2019 by Fieldwood and

 Eaton in this lawsuit, and he was deposed in February 2020 in a related Longshore

 and Harbor Workers Compensation Act (“LHWCA”) proceeding. The amended

 petition that added Diverse and Scottsdale as defendants in the lawsuit was filed in

 May 2020, after both previous depositions had already occurred.

        Diverse contacted the plaintiff’s counsel in an effort to schedule the plaintiff’s

 deposition, but the plaintiff objected. Diverse now seeks leave of court to take the

 plaintiff’s deposition. Scottsdale joined in and echoed Diverse’s arguments.

                                     Law and Analysis

        The discovery rules are accorded a broad and liberal treatment to achieve their

 purpose of adequately informing litigants in civil trials.1 Nevertheless, discovery

 does have “ultimate and necessary boundaries.”2 Further, it is well established that



 1
        Herbert v. Lando, 441 U.S. 153, 177 (1979).
 2
       Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (quoting Hickman v. Taylor,
 329 U.S. 495, 507 (1947)).

                                               2
Case 6:19-cv-00229-MJJ-PJH Document 74 Filed 03/26/21 Page 3 of 6 PageID #: 988




 “control of discovery is committed to the sound discretion of the trial court,”3 and a

 “trial court enjoys wide discretion in determining the scope and effect of discovery.”4

        In evaluating the merits of the instant motion, this Court is guided by Rules

 26 and 30 of the Federal Rules of Civil Procedure. Parties may obtain discovery

 regarding any nonprivileged matter that is relevant to any party’s claim or defense

 and proportional to the needs of the case, considering the factors set forth in the rule.5

 However, the court must limit the frequency or extent of discovery if it determines

 that: “(i) the discovery sought is unreasonably cumulative or duplicative, or can be

 obtained from some other source that is more convenient, less burdensome, or less

 expensive; (ii) the party seeking discovery has had ample opportunity to obtain the

 information by discovery in the action; or (iii) the proposed discovery is outside the

 scope permitted by Rule 26(b)(1).”6 More particularly, a party may depose any

 person without leave of court but must obtain the court’s permission to take a

 deposition if the parties have not stipulated to the deposition and “the deponent has




 3
        Freeman v. United States, 556 F.3d 326, 341 (5th Cir. 2009) (quoting Williamson v. U.S.
 Dept. of Agriculture, 815 F.2d 368, 382 (5th Cir. 1987)).
 4
        Equal Employment Opportunity Commission v. BDO USA, L.L.P., 876 F.3d 690, 698 (5th
 Cir. 2017) (quoting Sanders v. Shell Oil Co., 678 F.2d 614, 618 (5th Cir. 1982)).
 5
        Fed. R. Civ. P. 26(b)(1).
 6
        Fed. R. Civ. P. 26(b)(2)(C).

                                               3
Case 6:19-cv-00229-MJJ-PJH Document 74 Filed 03/26/21 Page 4 of 6 PageID #: 989




 already been deposed in the case.”7 Leave of court to permit an additional deposition

 must be granted only “to the extent consistent with Rule 26(b)(1) and (2).”8

       In support of the motion, Diverse and Scottsdale argued that they should be

 allowed to depose the plaintiff even though he has already been deposed twice

 because they were not parties to this lawsuit when the previous depositions were

 taken. Diverse and Scottsdale seek to question the plaintiff regarding their own

 particular interest in the litigation based on the claims that the plaintiff asserted

 against them. The plaintiff opposed the motion, arguing that another deposition is

 not warranted because it would be unreasonably cumulative or duplicative of the

 previous depositions.

       Requiring a party to submit to another deposition is unreasonably cumulative

 and duplicative when the party seeking the additional deposition has already had an

 ample opportunity to obtain the information it seeks.9 In this case, however, neither

 Diverse nor Scottsdale has yet had an opportunity to depose the plaintiff. The

 plaintiff filed his amended complaint and raised new theories of liability against

 these two new defendants after he had already been deposed twice. In this situation,


 7
       Fed. R. Civ. P. 30(a)(2)(A)(ii).
 8
       Fed. R. Civ. P. 30(a)(2).
 9
        Matter of Tara Crosby, LLC, No. 17-5391, 2019 WL 5634182, at *3 (E.D. La. Oct. 31,
 2019) (citing Kansas City S. Ry. Co. v. Nichols Constr. Co., LLC, No. CV 05-1182, 2008 WL
 11351311, at *2 (E.D. La. Oct. 2, 2008)).

                                            4
Case 6:19-cv-00229-MJJ-PJH Document 74 Filed 03/26/21 Page 5 of 6 PageID #: 990




 it would be fundamentally unfair to deny Diverse and Scottsdale an opportunity to

 question the plaintiff about those claims. Therefore, this is a situation in which

 another deposition should be permitted.10 While repeat depositions are not favored

 and should be avoided, if possible, the addition of new claims against new parties

 after the plaintiff has already been deposed requires that the new defendants have an

 opportunity to depose the plaintiff with regard to matters relevant to the new claims.

       Considering the cited rules, however, this Court advises the parties that the

 additional deposition is not to be conducted without limitations. More specifically,

 the following limitations and guidelines are imposed:

       (1) no questions that were asked at either of the earlier depositions shall be

 repeated at the additional deposition;

       (2)    questions may be asked regarding the plaintiff’s medical status since

 the previous deposition;

       (3)    questions may be asked regarding any facts and circumstances of the

 accident but only as they apply to the claims against Diverse and Scottsdale; and

       (4)    counsel may contact this Court during the deposition should any

 questions or concerns arise.




 10
        See Donahue v. Wilder, No. 15-499-JWD-RLB, 2018 WL 9649984, at *2 (M.D. La. Apr.
 10, 2018).

                                           5
Case 6:19-cv-00229-MJJ-PJH Document 74 Filed 03/26/21 Page 6 of 6 PageID #: 991




                                     Conclusion

       For the foregoing reasons,

       IT IS ORDERED that the plaintiff’s motion for leave to depose the plaintiff

 (Rec. Doc. 66) is GRANTED, and Diverse and Scottsdale may take the plaintiff’s

 deposition at a time and place mutually convenient to the parties, but only as

 necessary to supplement the plaintiff’s prior deposition testimony without repeating

 questions asked during the prior depositions, and only in accordance with the

 limitations and guidelines set forth above.

       IT IS FURTHER ORDERED that the oral argument previously scheduled for

 April 8, 2021 is CANCELLED.

       Signed at Lafayette, Louisiana, this 26th day of March 2021.



                                        ____________________________________
                                        PATRICK J. HANNA
                                        UNITED STATES MAGISTRATE JUDGE




                                           6
